

	

		II

		109th CONGRESS

		1st Session

		S. 1606

		IN THE SENATE OF THE UNITED STATES

		

			July 29, 2005

			Mr. Kyl (for himself and

			 Mr. Cornyn) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To establish an opt-out system for

		  expungement of DNA profiles from the national index and to authorize collection

		  of DNA samples from persons arrested or detained under Federal

		  authority.

	

	

		1.Short titleThis Act may be cited as the

			 DNA Fingerprint Act of

			 2005.

		2.Use of opt-out

			 procedure to remove samples from national DNA indexSection 210304 of the DNA Identification Act

			 of 1994 (42 U.S.C. 14132) is amended—

			(1)in subsection (a)(1)(C), by striking

			 , provided and all that follows through

			 System;

			(2)in subsection (d)(2)(A)(ii), by striking

			 all charges for and all that follows, and inserting the

			 following: “the responsible agency or official of that State receives, for each

			 charge against the person on the basis of which the analysis was or could have

			 been included in the index, a certified copy of a final court order

			 establishing that such charge has been dismissed or resulted in an acquittal.”;

			 and

			(3)by striking subsection (e).

			3.Expanded use of codis

			 grantsSection 2(a)(1) of the

			 DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(a)(1)) is amended

			 by striking taken from individuals convicted of a qualifying State

			 offense (as determined under subsection (b)(3)) and inserting

			 collected under applicable legal authority.

		4.Authorization to

			 conduct DNA sample collection from persons arrested or detained under federal

			 authority

			(a)In

			 GeneralSection 3 of the DNA

			 Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135a) is amended—

				(1)in subsection (a)—

					(A)in paragraph (1), by striking The

			 Director and inserting the following:

						

							(A)The Attorney General may, as prescribed by

				the Attorney General in regulation, collect DNA samples from individuals who

				are arrested or detained under the authority of the United States. The Attorney

				General may delegate this function within the Department of Justice as provided

				in section 510 of title 28, United States Code, and may also authorize and

				direct any other agency of the United States that arrests or detains

				individuals or supervises individuals facing charges to carry out any function

				and exercise any power of the Attorney General under this section.

							(B)The

				Director

							;

				and

					(B)in paragraphs (3) and (4), by striking

			 Director of the Bureau of Prisons each place it appears and

			 inserting Attorney General, the Director of the Bureau of

			 Prisons,; and

					(2)in subsection (b), by striking

			 Director of the Bureau of Prisons and inserting Attorney

			 General, the Director of the Bureau of Prisons,.

				(b)Conforming

			 AmendmentsSubsections (b)

			 and (c)(1)(A) of section 3142 of title 18, United States Code, are each amended

			 by inserting and subject to the condition that the person cooperate in

			 the collection of a DNA sample from the person if the collection of such a

			 sample is authorized pursuant to section 3 of the DNA Analysis Backlog

			 Elimination Act of 2000 (42 U.S.C. 14135a) after period of

			 release.

			5.Tolling of statute of

			 limitations for sexual-abuse offensesSection 3297 of title 18, United States

			 Code, is amended by striking except for a felony offense under chapter

			 109A,.

		

